DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a final rejection in response to the communication filed 09/12/2022. Claims 1-17 are currently pending with claims 9-15 withdrawn from consideration, claims 1 and 3 amended and claims 16-17 new.
Response to Arguments
Applicant’s arguments, see the response, filed 09/12/2022, with respect to objections to the drawings and 112(b) rejections have been fully considered and are persuasive.  The drawings and 112(b) rejections of 06/13/2022 has been withdrawn in light of amendments to the claims and drawings. 
Applicant's arguments filed 09/12/2022, with respect to art rejections, have been fully considered but they are not persuasive. Firstly, examiner acknowledges that listing of 26 of Ireland as the airflow modifying element and that this should have been listed as 16 as interpreted by applicant or as 24. In response to arguments on page 10-17 of the response, it is contended that the prior art Ireland teaches that the element 16/24 (Fig. 5 for instance) extends from an outer surface of the erosion shield 12 and also extends opposite of the leading edge of the blade. The inner surface of the shield 12 of Ireland being the surfaces of 12 adjacent to and attached to 10 and the outer surface being all other surfaces. The prior art Ireland then still teaches the limitations as claimed, see rejection to follow. In response to further arguments relating to the 103 rejections, the prior art Saitou is relied upon to teach leading edge devices further covered with laminate layers and the prior art Quiring is relied upon to teach the art known lengths of wind turbine blades. These references were not relied upon to teach the extension of the airfoil modifying device but cure the deficiencies of Ireland in aspects they were relied upon as outlined in the previous rejection and this rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0006165 to Ireland (Ireland).
In Reference to Claim 1
Ireland discloses a leading edge device (Figs. 1 and 5: 12) for a wind turbine blade or a blade section (paragraph [0003] and Fig. 5: blades having boundary layer fluid flow across its surface, such as a wind turbine blade, 10), comprising 
an erosion shield (12) extending in a longitudinal direction (Annotated Fig. 5: 2) from a first end to a second end (bottom portion of 12 to top portion of 12) and further in a circumference direction (Annotated Fig. 5: 1) from a first edge to a second edge (top right portion of bottom right portion of 12), 
wherein the erosion shield has an inner surface (surface of 12 that’s adjacent to 10) and an opposite facing outer surface (surfaces of 12 not directly adjacent or attached to 10, see annotated figure below) arranged between said first and second ends, 
wherein the erosion shield is configured to be attached to a leading edge surface (Fig. 1: 26) of the wind turbine blade (10) such that the outer surface of the erosion shield faces away (at least the left and right portions of the erosion shield 12) from the leading edge surface (26) of the wind turbine blade (10), wherein at least one airflow modifying element (24) projects from said outer surface (projects from the right portion of the outer surface, see annotated figure below), 
the at least one airflow modifying element (24) having a first profile (a serrated profile for instance), wherein said at least one airflow modifying element and said erosion shield are integrally formed (Fig. 5: 12 as seen without seams or 12 and 24 attached to 10 all together as seen in Fig. 4).

    PNG
    media_image1.png
    1005
    1279
    media_image1.png
    Greyscale

In Reference to Claim 2
Ireland discloses the leading edge device according to claim 1, characterised in that said at least one airflow modifying element (24) extends along the outer surface in at least the length (as in along direction 2 of Annotated Fig. 5) or circumference direction (as an extension of outer surface in direction 1 of Annotated Fig. 5), wherein said first profile has a local thickness extending from said outer surface to a local outer surface of the at least one airflow modifying element (Fig. 5: such as a thickness from left to right of 16).
In Reference to Claim 3
Ireland discloses the leading edge device according to claim 1, characterised in that said first profile forms a substantially two-dimensional shaped body, in cross-section, extending substantially in the circumference direction (Fig. 5: 24 having width and a thickness in a cross-section for instance).
In Reference to Claim 4
Ireland discloses the leading edge device according to claim 1, characterised in that said first profile forms a substantially three-dimensional shaped body extending in the longitudinal direction and further in the circumference direction (Fig. 5: 24 having width, length and a thickness for instance).
In Reference to Claim 6
Ireland discloses the leading edge device according to claim 1, characterised in that said at least one airflow modifying element (24) comprises an array of airflow modifying elements arranged along the outer surface (outer surface of 12 and that not directly adjacent nor directly attached to 10).
In Reference to Claim 7
Ireland discloses the leading edge device according to claim 6, characterised in that the first profile of said array of airflow modifying elements (24) varies along the longitudinal direction and/or the circumference direction (24 as changing in length and width along directions of 2 and 1 of Annotated Fig. 5).
In Reference to Claim 16
Ireland discloses a leading edge device (Figs. 1 and 5: 12) for a wind turbine blade or a blade section (paragraph [0003] and Fig. 5: blades having boundary layer fluid flow across its surface, such as a wind turbine blade, 10), comprising 
an erosion shield (12) extending in a longitudinal direction (Annotated Fig. 5: 2) from a first end to a second end (bottom portion of 12 to top portion of 12) and further in a circumference direction (Annotated Fig. 5: 1) from a first edge to a second edge (top right portion of bottom right portion of 12), 
wherein the erosion shield has an inner surface (surface of 12 that’s adjacent to 10) and an opposite facing outer surface (surfaces of 12 not directly adjacent or attached to 10, see annotated figure below) arranged between said first and second ends, 
wherein the erosion shield is configured to be attached to a leading edge surface (Fig. 1: 26) of the wind turbine blade (10) such that the outer surface of the erosion shield faces away (at least the left and right portions of the erosion shield 12) from the leading edge surface (26) of the wind turbine blade (10), wherein the outer surface defines at least one airflow modifying element (24) such that the at least one airflow modifying element faces away from the leading edge surface of the wind turbine blade (elements 24 facing right and leading edge 26 facing left for instance), the at least one airflow modifying element having a first profile (a serrated profile for instance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0006165 to Ireland (Ireland) in view of US Patent Application Publication 2013/0101426 to Saitou et al. (Saitou).
In Reference to Claim 5
Ireland discloses the leading edge device according to claim 3, except explicitly, “… characterised in that said body is covered with a protective coating and/or covered with a laminate of layers ...”
Saitou is related to a leading edge device (Fig. 6: 20) for a rotor blade (15), as the claimed invention, and teaches a body (Fig. 11: 22 of the device 20 for instance) is covered with a protective coating and/or covered with a laminate of layers (with a coating 23 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ireland wherein said body (of Ireland) is covered with a protective coating and/or covered with a laminate of layers, as taught by Saitou, so as to assist in the protection of the blade from erosion (Saitou: paragraph [0025]).
In Reference to Claim 17
Ireland discloses the leading edge device according to claim 16, further comprising at least one airflow modifying element body (serrated portions of 24 for instance) aligned with the at least one airflow modifying element (12) but does not teach “… covered by the outer surface of the erosion shield ….”
Saitou is related to a leading edge device (Fig. 6: 20) for a rotor blade (15), as the claimed invention, and teaches a body (Fig. 11: 22 of the device 20 for instance) is covered with a protective coating and/or covered with a laminate of layers (with a coating 23 for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ireland wherein airflow modifying element body is covered by the outer surface of the erosion shield (i.e., as covered with further protective coating and/or covered with a laminate of layers, as taught by Saitou), so as to assist in the protection of the blade from erosion (Saitou: paragraph [0025]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0006165 to Ireland (Ireland) in view of US Patent Application Publication 2016/0312762 to Quiring et al. (Quiring).
In Reference to Claim 8
Ireland discloses a wind turbine blade for a wind turbine (paragraph [0003] and Fig. 5: blades having boundary layer fluid flow across its surface, such as a wind turbine blade, 10), the wind turbine blade comprising at least one blade section extending in a longitudinal direction (Fig. 1: of 10 from bottom left to top right for instance) from a blade root or a tip end to an opposite end (root and tip end not shown) and further in a chordwise direction from a leading edge (26) to a trailing edge (28), wherein the wind turbine blade has a first side surface defining a pressure side and a second side surface defining a suction side (such as bottom and top side of 10, not labeled, which define pressure and suction sides predictably in the art), wherein a leading edge surface (of 26) is arranged between the first and second side surfaces (bottom and top surfaces of 10), characterised a leading edge device (Fig. 5: 12) according to claim 1 is arranged at said leading edge surface (of 26).
Ireland does not explicitly teach “… the wind turbine blade having a length of at least 35 meters measured between the blade root and the tip end …”
Quiring is related to a wind turbine blade (Fig. 1: 10) for a wind turbine (2), as the claimed invention, and teaches the wind turbine blade having a length of at least 35 meters (paragraph [0041]) measured between a blade root (16) and a tip end (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ireland wherein the wind turbine blade has a length of at least 35 meters measured between the blade root and the tip end, as taught by Quiring, so as to form the blade of a suitable length for harnessing wind energy (Quiring: paragraph [0041]).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show leading edge devices attached to rotor blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745